PER CURIAM.
In this Anders1 appeal, Allen P. Edwards challenges his convictions and sentences on four counts of burglary of a dwelling. Although he maintains that his trial counsel was ineffective for failing to move to suppress his confession, any error on the part of counsel is not apparent of record. Having found no harmful, reversible error in the convictions or sentences, we affirm without prejudice to Edwards’ ability to raise his ineffectiveness of counsel argument in a post-conviction petition. See Ivey v. State, 775 So.2d 306 (Fla. 2d DCA 1999).
NORTHCUTT, A.C.J., DAVIS and SILBERMAN, JJ., concur.

. 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).